APAC CUSTOMER SERVICES, INC.

RESTRICTED STOCK AWARD AGREEMENT
PURSUANT TO
THE APAC CUSTOMER SERVICES, INC. 2005 INCENTIVE STOCK PLAN

THIS AGREEMENT (this “Agreement”) is made this      , 2006 (the “Grant Date”),
between APAC Customer Services, Inc., an Illinois corporation (the “Company”),
and      (the “Participant”).

R E C I T A L:

WHEREAS, the Company desires to grant to the Participant certain Restricted
Shares under the Company’s 2005 Incentive Stock Plan (the “Plan”), which has
been approved by its shareholders.

NOW THEREFORE, in consideration of the mutual covenants set forth herein, the
parties agree as follows:

1. Grant of the Restricted Stock Award. Subject to the terms and conditions set
forth in this Agreement and the Plan, the Company hereby grants to the
Participant an Award consisting of      Restricted Shares, subject to adjustment
as set forth in Section 11 of the Plan. Capitalized terms not defined herein
shall have the same meaning as set forth in the Plan. Each Restricted Share
shall vest and become unrestricted in accordance with Section 2 hereof.

2. Vesting.

(a) Except as set forth at Section 2(b), 2(c), 2(d) or 2(e) hereof, the Award
shall vest upon: (i) the attainment by the Company of the performance conditions
set forth on Schedule A attached hereto and (ii) the Participant’s continuous
employment with the Company until the second anniversary of the Grant Date.

(b) If a Change in Control occurs while the Participant is employed with the
Company or one of its subsidiaries, the Restricted Shares shall immediately
fully vest.

(c) If the performance conditions set forth on Schedule A have been achieved and
thereafter the Participant’s employment with the Company is terminated due to
the Participant’s death or Disability, the Restricted Shares shall immediately
fully vest upon the occurrence of such termination. “Disability” shall mean a
disability as determined under the Company’s long term disability benefit plan
then in effect covering the Participant.

(d) If the Participant’s employment with the Company terminates prior to the
date of vesting under Section 2(a) and 2(b), for any reason other than as
provided in Section 2(c) hereof, the Award shall be forfeited by the Participant
and cancelled by the Company. The Participant irrevocably grants to the Company
the power of attorney to transfer any unvested Restricted Shares forfeited to
the Company and agrees to execute any document required by the Company in
connection with such forfeiture and transfer.

(e) Section 2(d) to the contrary notwithstanding, the Committee, in its sole
discretion, may at any time cause all or part of the Participant’s Restricted
Shares to vest upon a termination of the Participant’s employment.

(f) Upon the vesting of Restricted Shares pursuant to Section 2(a), 2(b), 2(c)
or 2(e) hereof, all restrictions on such vested Restricted Shares shall lapse
and such Restricted Shares shall become unrestricted and freely transferable.

3. Rights as a Shareholder. The Company will issue the Restricted Shares by
registering the Restricted Shares in book entry form with the Company’s transfer
agent in the Participant’s name and the applicable restrictions will be noted in
the records of the Company’s transfer agent and in the book entry system. No
certificate(s) representing all or a part of the Restricted Shares will be
issued until the Restricted Shares become vested. The Participant may exercise
all voting rights with respect to the Restricted Shares. Dividends (as they may
be declared and paid on Common Stock to shareholders from time to time) shall
not be payable on any Restricted Shares that are not vested.

4. No Right to Continued Employment. Without limiting the applicability of the
Employment Agreement, this Agreement shall not be construed as giving the
Participant the right to be retained in the employ of the Company.

5. Transferability. The Restricted Shares subject to the Award and not then
vested may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process, (collectively referred to
as a “Transfer”) and any attempt to so Transfer such Restricted Shares shall be
null and void, other than a Transfer by will or the laws of descent and
distribution.

6. Repayment of Restricted Shares or Proceeds. The Company may rescind the
Award, to the extent vested, if prior to (a) the occurrence of a Change of
Control and (b) 183 days after the date of vesting of the Restricted Shares, the
Participant violates any promise, covenant, or agreement relating to
(i) restrictions on the Participant’s ability to compete with the Company or
solicit its customers or employees or (ii) the Participant’s duty to keep
information about the Company confidential. The Company may exercise such
rescission right at any time within two years after the occurrence of an event
under the foregoing clauses (i) or (ii). In the event of such rescission, the
Participant shall either tender to the Company the then-vested Restricted Shares
or, if the Restricted Shares are not within the Participant’s possession or
control, shall pay to the Company an amount in cash equal to the proceeds of any
Transfer thereof by the Participant (or, if no proceeds were received, a cash
amount equal to the Fair Market Value of the Restricted Shares on the date of
Transfer), in such manner and on such terms and conditions as may be required by
the Company, and the Company shall be entitled to a right of set-off against any
amount owed to the Participant by the Company.

7. Withholding. By accepting the Award, the Participant agrees to make
appropriate arrangements with the Company for the satisfaction of any applicable
federal, state or local income tax withholding requirements, including the
payment to the Company of all such taxes and requirements in connection with the
distribution or delivery of the vested Restricted Shares, or other settlement in
respect of the Restricted Shares upon vesting, and the Company shall be
authorized to take such action as may be necessary (including, without
limitation, at the election of the Participant, (a) withholding vested
Restricted Shares otherwise deliverable to the Participant hereunder, except
that this election shall not apply in the case of withholding required upon the
filing of an election under Section 83(b) of the Internal Revenue Code pursuant
to Section 15 hereof, or (b) withholding amounts from any compensation or other
amount owing from the Company to the Participant) to satisfy all obligations for
the payment of such taxes; provided, however, that in no event shall the value
of vested Restricted Shares so withheld by the Company exceed the minimum
withholding rates required by applicable statutes.

8. Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the Company in care of its
General Counsel and to the Participant at the address (or to the facsimile
number) shown on the records of the Company.

9. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

10. Authority of Committee. The Committee shall have full authority to interpret
and construe the terms of this Agreement. The determination of the Committee as
to any such matter of interpretation or construction shall be final, conclusive
and binding.

11. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Illinois without regard
to its conflicts of law principles.

12. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument. Any facsimile of this Agreement shall be considered
an original document.

13. Complete Agreement; Inconsistencies. The Award is made pursuant to the Plan,
the terms of which are incorporated herein by reference. The Plan and this
Agreement embody the complete agreement and understanding among the parties
respecting the subject hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. In the
event of any conflict between the terms of the Plan and this Agreement, the
terms of the Plan shall prevail.

14. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), and is intended to bind all successors and assigns of the
respective parties, except that the Participant may not assign any of the
Participant’s rights or obligations under this Agreement except to the extent
and in the manner expressly permitted hereby.

15. Section 83(b) Election.

(a) The Participant understands that under Section 83(a) of the Code, the excess
of the fair market value of unvested Restricted Shares on the date that
forfeiture restrictions lapse (the vesting date) over the amount paid for such
Restricted Shares on the Grant Date will be taxed, on the date such forfeiture
restrictions lapse, as ordinary income subject to withholding tax and tax
reporting. For this purpose, the term “forfeiture restrictions” means the right
of the Company to receive back any unvested Restricted Shares upon a failure of
the Company to attain the performance condition set forth in Section 2(a)(i) or,
to the extent such performance condition is so attained, the termination of the
Participant’s employment with the Company prior to the date of vesting provided
in Section 2(a)(ii) and other than as provided in Section 2(b), 2(c) and 2(e)
hereof. The Participant understands that the Participant may elect under Section
83(b) of the Code to be taxed at ordinary income rates on the fair market value
of the unvested Restricted Shares at the time they are acquired, rather than
when and as the Restricted Shares cease to be subject to the forfeiture
restrictions. Such election (an “83(b) Election”) must be filed with the
Internal Revenue Service within 30 days following the Grant Date of the Award.
The Participant understands that (a) the Participant will not be entitled to a
deduction for any ordinary income previously recognized as a result of the 83(b)
Election if the unvested Restricted Shares are subsequently forfeited to the
Company and (b) the 83(b) Election may cause the Participant to recognize more
compensation income than the Participant would have otherwise recognized if the
value of the Restricted Shares subsequently declines.

(b) THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT B. THE PARTICIPANT UNDERSTANDS THAT FAILURE TO FILE SUCH AN ELECTION
WITHIN THE 30-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME AS THE
FORFEITURE RESTRICTIONS LAPSE.

(c) The Participant further understands that an additional copy of such election
form should be filed with the Participant’s federal income tax return for the
calendar year in which the date of this Agreement occurs. The Participant
acknowledges that the foregoing is only a general summary of the federal income
tax laws that apply to the Award of the Restricted Shares under this Agreement
and does not purport to be complete.

(d) THE PARTICIPANT FURTHER ACKNOWLEDGES THAT THE COMPANY HAS DIRECTED THE
PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF
THE CODE, THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN
WHICH THE PARTICIPANT MAY RESIDE, AND THE TAX CONSEQUENCES OF THE PARTICIPANT’S
DEATH.

(e) The Participant agrees to execute and deliver to the Company with this
Agreement a copy of the Acknowledgment and Statement of Decision Regarding
Section 83(b) Election attached hereto as Exhibit A. The Participant further
agrees that the Participant will execute and deliver to the Company with this
Agreement a copy of the 83(b) Election attached hereto as Exhibit B if
Participant chooses to make such an election.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Participant has hereunto set his hand, effective as of the Grant Date.

APAC CUSTOMER SERVICES, INC.

By:

Name:

Its:

Participant:      

1

SCHEDULE A

2

EXHIBIT A

ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING
SECTION 83(b) ELECTION

The undersigned, a recipient of      shares of Common Stock of APAC Customer
Services, Inc., an Illinois corporation (the “Company”), pursuant to a
restricted stock award granted under the terms of the Company’s 2005 Incentive
Stock Plan (the “Plan”), hereby states as follows:

1. The undersigned acknowledges receipt of a copy of the Restricted Stock Award
Agreement and Plan relating to the offering of such shares. The undersigned has
carefully reviewed the Plan and the Restricted Stock Award Agreement pursuant to
which the award was granted.

2. The undersigned either (check and complete as applicable):



  (a)        has consulted, and has been fully advised by, the undersigned’s own
tax advisor,      , whose business address is      , regarding the federal,
state and local tax consequences of receiving shares under the Plan, and
particularly regarding the advisability of making an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), and
pursuant to the corresponding provisions, if any, of applicable state law, or



  (b)        has knowingly chosen not to consult such a tax advisor.

3. The undersigned hereby states that the undersigned has decided (check as
applicable):



  (a)        to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Restricted
Stock Award Agreement, an executed form entitled “Election Under Section 83(b)
of the Internal Revenue Code of 1986,” or



  (b)        not to make an election pursuant to Section 83(b) of the Code.

4. Neither the Company nor any subsidiary or representative of the Company has
made any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned’s acquisition of shares under the Plan or of the
making or failure to make an election pursuant to Section 83(b) of the Code or
the corresponding provisions, if any, of applicable state law.

Dated:     , 2006
Participant:      

3

EXHIBIT B

ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER:

ADDRESS:

IDENTIFICATION NO. OF TAXPAYER:

TAXABLE YEAR: 2006

2. The property with respect to which the election is made is described as
follows:      shares of Common Stock of APAC Customer Services, Inc., an
Illinois corporation (the “Company”).

3. The date on which the property was transferred is March 30, 2006.

4. The property is subject to the following restrictions:

The property is subject to a forfeiture right pursuant to which the Company can
reacquire the shares if either (a) the Company fails to attain certain
performance objectives for the period October 2, 2006 through December 30, 2006
or (b) the taxpayer’s services with the Company are terminated for certain
reasons during the period commencing on March 30, 2006 and ending on March 30,
2008.

5. The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is $     (     dollars).

6. The amount (if any) paid for such property is $0.00.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The undersigned is the person performing the services
in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

Dated:     , 2006      

Taxpayer

4